Citation Nr: 1705312	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  07-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to October 1996.  

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the RO in Pittsburg, Pennsylvania from June 2005. 

In November 2010 the Board remanded this appeal for additional evidentiary development.  The claim has since been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran failed without good cause to report for a VA examination that was necessary to evaluate a low back disorder.


CONCLUSION OF LAW

The reopened claim of entitlement to service connection for a low back disorder lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.655(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he currently has a low back disorder that was incurred in or as a result of active duty service.  He maintains that he started having back problems in service that have persisted ever since. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case and for the reasons set forth below, the Board does not reach the merits of whether service connection may be warranted because the Veteran refrained from fully participating in the claims development process.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause fails to report for such examination or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The first question for resolution here is whether the benefits can be established or confirmed without the examination.  It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  Here, the stated basis for the Board's remand was to determine the etiology of the low back disorder and to determine whether the disorder is in fact related to the Veteran's service.

In the November 2010 decision, the Board found that reopening was warranted and the Board remanded the claim because a VA examination and opinion were necessary to decide this claim.  This development was needed because the medical records from the Veteran's physicians in Germany do not address whether the current low back disorder relates to his in-service treatments related to the low back.   

In October 2011 the RO sent an email to the U.S. Embassy requesting that they schedule a VA examination for the Veteran.  The RO also sent a letter to the Veteran stating the following:
      
Upon receipt of this letter please coordinate with the American Consulate or Embassy to obtain the needed exam(s).  Do not wait for them to contact you. If you are being treated by a private physician, please let the American Consulate or Embassy know.  Your physician may be able to conduct some or all of the required exams.
      
We have attached VA Form 21-2507 Request for Physical Examination, and a set of examination protocols specifically for your claimed conditions.  The examination protocols are intended for the use of the examiner in providing VA with a report that is adequate for rating purposes.  These documents have also been provided to the American Consulate or Embassy.

However, the Veteran did not contact the American Consulate or Embassy to obtain the needed VA examination.

Having found that an examination and opinion were necessary to decide the claim, the next question is whether good cause was demonstrated for the failure of the Veteran to contact the American Consulate or Embassy.  See 38 C.F.R. § 3.655(a).  In a letter dated February 23, 2016, the Veteran asserts that he was not contacted by the U.S. Embassy for a VA appointment.  However, as referenced above, the letter from the RO instructs the Veteran not to wait to be contacted.  Also, the October 2011 letter to the Veteran was not returned to the RO as undeliverable.  The Veteran received multiple letters from the RO, and the Board at his address in Germany.  He responded to several of the RO's letters and to the Board's letter.  The Board finds that good cause was not shown for the Veteran's failure to report for the examination.

The Board acknowledges that an examination was not scheduled; however, in order for such an examination to be scheduled the Veteran was required to fulfill VA's request that the Veteran contact the American Consulate or Embassy.  In other words, the Veteran did not take the steps necessary to attend the examination that VA made available. 

Nonetheless, in a June 2016 RO informal conference report, the Veteran's concern that he was not contacted by the U. S. Embassy in connection with the medical examination and opinion ordered by the Board was acknowledged. The report states that the parties agreed to the following: "[The Veteran's representative] will determine if the Vet wants to be examined in connection with the remand.  If not, he will forward VA Form 646 . . ." The VA Form 646 requesting that the case be forwarded and certified to the Board, indicating that the Veteran did not want an examination.  In December 2016, the Veteran's accredited representative made a request for a new examination without addressing why it did not want to proceed with the examination when the matter was still pending before the RO on remand.

VA's duty to assist is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193, (1991).  A veteran has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the veteran at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  However, a veteran's obligation to cooperate in the adjudication process is clear: "If the veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.  

The record is clear in this case that the Veteran was afforded every reasonable opportunity to attend a VA examination. Now that the matter is again before the Board, the Veteran asks that the Board again remand and devote significant resources to afford the Veteran yet another chance to attend a VA examination he has heretofore been unable or unwilling to attend.  In view of VA's repeated but unsuccessful attempts to procure the examination deemed necessary because of the Veteran's failure make himself available for an appointment, the Board finds that another remand would be a futile.     

In summary, the Veteran had a previously denied claim for a low back disorder in May 1997.  He submitted an application to reopen that claim in March 2005.  In November 2010 the Board reopened the claim and remanded for a VA examination to establish the etiology of the Veteran's low back disorder.  As the Veteran, without good cause, failed to report for a VA examination to evaluate the claim when the claim was pending before the Agency of Original Jurisdiction (AOJ), his claim is denied on that basis.  38 C.F.R. § 3.655(b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Duties to Notify and Assist

The Board has denied the claim on the basis that the Veteran failed, without good cause, to report for a VA examination necessary to decide the claim.  As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  See 38 C.F.R. § 3.655(a), (b).  As the Board has denied this claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claims.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In this case, the RO substantially complied with the Board's November 2010 remand instructions by requesting information and appropriate releases from the Veteran regarding treatment for his low back disorder, requesting records as appropriate, providing notice as appropriate, and scheduling a VA examination which he did not attend.


ORDER

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


